Exhibit 10.95

 

AMENDMENT AGREEMENT

 

An Amendment Agreement dated 13th November 2009 between The Royal Bank of
Scotland plc and Arlington Tankers Ltd., together, “the Parties”.

 

WHEREAS the Parties have entered into a 1992 ISDA Master Agreement dated as of
12th December 2005 (from time to time supplemented or otherwise amended or
modified, hereafter the “Agreement”) which Agreement further includes the
Schedule and all Confirmations exchanged between the Parties confirming
Transactions under the Agreement.

 

Now therefore in consideration of the mutual agreements contained in the
Agreement and this Amendment Agreement, the Parties agree that:-

 

(1)                     The Agreement shall be amended as follows:

 

(a) Part 4(f) “Credit Support Document” shall be deleted in its entirety and
replaced with the following wording:

 

“(f) Credit Support Document. Details of any Credit Support Document:- Not
Applicable.”

 

(b) Part 4(g) “Credit Support Provider” shall be deleted in its entirety and
replaced with the following wording:

 

“(g) Credit Support Provider. Credit Support Provider does not apply in relation
to Party A and Party B.”

 

(c) Part 4(h) shall be deleted in its entirety.

 

(d) All provisions of the Schedule making references to “Credit Support
Document” or “Credit Support Provider” shall be deleted.

 

(e) Parts 5(f) “Loan Facility”, 5(g) “Security”, 5(h) “Default under Loan
Facility” and 5(i) “Interest Periods under the Loan Facility” shall be deleted
in their entirety.

 

 

(2)                     There shall be annexed to the Agreement the Credit
Support Annex (English Law) in the form attached to this Amendment Agreement.

 

(3)                     Miscellaneous:

 

(a)                        Entire Agreement.  This Amendment Agreement
constitutes the entire agreement and understanding of the Parties with respect
to its subject matter and supersedes all oral communications and prior writings
with respect thereto, including, without limitation, any provision of that
certain term loan facility of USD229,500,000 made available to Party B (as
borrower) by Party A (as lender) evidenced by a loan agreement dated
December 12, 2005 (the “RBS Facility”) which shall be of no force or effect.

 

(b)                       Definitions.  All capitalised terms in this Amendment
Agreement shall have the same meaning as ascribed to them in the Agreement.

 

(c)                        Agreement Continuation.  The Agreement, as modified
herein shall continue in full force and effect and is hereby ratified and
confirmed in all respects. From and after the execution of this Amendment
Agreement all references in the Agreement or in any Confirmation to “this
Agreement” (or words or phrases of similar meaning) shall be deemed to be
references to the Agreement, as amended hereby.

 

(d)                       Counterparts.  This Amendment Agreement may be
executed and delivered in counterparts each of which will be deemed an original.

 

(e)                        Headings.  The headings used in this Amendment
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this Amendment
Agreement.

 

(f)                          Governing Law.   This Amendment Agreement will be
governed by and construed in accordance with English law.

 

--------------------------------------------------------------------------------


 

(g)                       Interest Period under Outstanding Credit Facilities. 
Party B intends that, to the extent practicable, the outstanding interest rate
swap transaction (the “Outstanding Transaction”) under the Agreement will hedge
Party B’s indebtedness or the indebtedness of Affiliates of Party B to
applicable lenders under outstanding credit facilities (excluding the RBS
Facility) (as the same may be amended, modified, renewed, extended or
refinanced, the “Outstanding Credit Facilities”).  At Party B’s request, the
parties shall endeavour in good faith and in a commercially reasonable manner to
amend the Outstanding Transaction such that Payment Dates thereunder shall
coincide and match in all respects (so far as reasonably possible) with interest
payment dates under one or more Outstanding Credit Facilities, at Party B’s
election.  However, Party B acknowledges that (i) Payment Dates shall not be
adjusted by more than 3 months per Payment Date and (ii) an amendment to Payment
Dates within that limit may have a consequence on the pricing of the Outstanding
Transaction and/or require amendments to the terms of the Credit Support Annex
and the amount of Eligible Credit Support to be posted thereunder.

 

(h)                       Counterparts.  This Amendment Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.  Delivery of any executed
counterpart of this Amendment Agreement by telecopy or other electronic
transmission by any party hereto shall be effective as such party’s original
executed counterpart.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment Agreement as
of the date first above written.

 

THE ROYAL BANK OF SCOTLAND PLC

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

By:

/s/ The Royal Bank of Scotland PLC

 

By:

/s/ John Georgiopoulos

 

Name:

 

 

Name:

John Georgiopoulos

 

Title:

 

 

Title:

Vice President

 

Date:

 

 

Date:

11/12/09

 

--------------------------------------------------------------------------------